Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6  recites the limitation “two uplink BWPs in the N uplink BWPs overlap”  in the phrase “ at least two of the time resources corresponding to at least two uplink BWPs in the N uplink BWPs overlap”.  There is insufficient antecedent basis for this limitation in the claim.
 	Regarding claim 15, claim 15 suffer from the same issue as in claim 6.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 10, 17-19 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated  by Zhang et al. US 20210014903 A1. Hereinafter referred to as Zhang.  
Regarding claim 1, Zhang with reference to figure 5, discloses a method performed by a UE (claimed terminal device side), using a plurality of uplink bandwidth parts (BPW1 BPW2 BPW3, etc..) preambles (see step 520), Zhang specifies performing multiple 4-step contention-based RACH procedures on multiple bandwidth parts (similar to the steps of figure 2 of the instant application),  Zhang also specifies that 3 uplink bandwidth parts (i.e., BWP1 502, BWP2 504, and BWP3 506) and 3 downlink BWPs (i.e., BWP4 508, BWP5 510, and BWP6 512), which are configured to the UE 104 through system information or a Radio Resource Control (RRC) message. wherein RACH configurations, e.g., random access preamble format, transmission timing and PRACH index, corresponding to each uplink carrier are also configured to the UE 104 through the system information or the RRC message. Although only 3 uplink BWPs and 3 downlink BWPs are shown, any desired number of uplink and downlink carriers may be included in the system. See paragraph [0082]. (claimed determining N random access preambles on N uplink bandwidth parts (BWPs) in a random access process, wherein N is an integer greater than or equal to 2); Zhang as specified above discloses  that RACH configurations, e.g., random access preamble format, transmission timing and PRACH index, corresponding to each uplink carrier are also configured to the UE 104 through the system information or the RRC message. 
Zhang also specifies that the UE 104 further selects at least one PRACH (physical random access channel) occasion (i.e., time-frequency resource) according to a mapping relationship between the PRACH occasions and the SS blocks received in the system information. Then, the UE 104 selects a random access preamble based on the received RACH configuration for each of the corresponding uplink carriers. see paragraph [0083]. (Claimed determining a plurality of time resources corresponding to the N uplink BWPs; and sending, using the time resources, the N random access preambles to a network side device).
Regarding claim 8, Zhang discloses with reference to figure 5, sending a Number of random access preambles (as discussed with reference to claim 1), figure 5 shows a random access response to each preamble (if no rack failure is detected by the UE, and sending messages (scheduled transmission 524) , the message (s) request contention conflict resolution see unit 526. Zhang in more detail discloses upon receiving the random access responses from the BS 102 on the downlink BWPs within corresponding ra-Response Window timers. The UE 104 can distinguish the random access responses and their corresponding random access preambles according to the RA-RNTI values in the random access responses received from the BS 102. The UE 104 further determines whether each of the random access responses comprises a random access preamble identifier which matches the index of the random access preamble (PREAMBLE_INDEX) generated in operation 520. If the random access preamble identifier in the random access response received from the BS 102 on a downlink carrier matches the PREAMBLE_INDEX, the UE 104 terminates the ra-Response Window timer of the corresponding uplink BWP. If a random access preamble identifier in the random access response received from the BS 102 on a downlink BWP that matches the PREAMBLE_INDEX generated in operation 520 cannot be detected by the UE 104 before the ra-Response Window timer expires, this results in a failed RACH procedure on the uplink BWP. see paragraph [0092]. 
Regarding claim 9, claim 9 has the same scope of claim 8, except a message is sent to the  network side device based the corresponding random access response. Thus claim 9 is rejected for the same reasons.   
Regarding claims 10, 17 and 18 these claims are directed to a processor and  a memory with   instructions that implement the same limitation of respective claims 1, 8 and 9. Zhang discloses implementing the method steps using a processor with instructions.
 Regarding claim 19, claim 19 is directed to a  processor and  a memory with instructions that implement the reverse steps by the network side device corresponding to claim 8, thus claim 19 is rejected for similar reasons.  
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding claim 2, Zhang does not explicitly disclose the time resources do not overlap. However,  Zhang discloses with reference to figure 5, that  all the RACH procedures (i.e., operations 520-526 on each of the uplink/downlink BWP pairs) are operated independently and any type of relative timings of each operation on each of the uplink or downlink BWPs are within the scope of this invention. See paragraph [0098]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider different relative RACH transmission timing (i.e. occasions frequency-time) such that the independently RACH procedures  do not overlap, in order to minimize contention conflicts.
Regarding claim 4, Zhang as illustrated on figure 5, discloses sending a first Rach preamble on a first BWP (BWP1) from the plurality of RACH preamble, and sending a second RACH and third RACK preambles (claimed sending a first random access preamble on an i.sup.th uplink BWP, wherein the first random access preamble is of the N random access preambles; and sending second random access preambles on an (i+1).sup.th uplink BWP to an N.sup.th uplink BWP); Zhang does not explicitly specify that the sending second random access preambles on an (i+1).sup.th uplink BWP to an N.sup.th uplink BWP within a random access response time window corresponding to the first random access preamble.  However, Zhang discloses  upon receiving the random access responses from the BS 102 on the downlink BWPs within corresponding ra-Response Window timers. The UE 104 can distinguish the random access responses and their corresponding random access preambles. See paragraph [0092]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the random access response time window timer into a unified ra-Response Window timer so to expedite the random access of the UE to the base station at the expense of more contention resolution.
 Regarding claims 11 and 13 these claims are directed to  a processor and  a memory with   instructions that implement the same limitation of respective claims 2, and 4. Zhang discloses implementing the method steps using a processor with instructions.

Allowable Subject Matter
Claims 3, 12, 5, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and  16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        6/14/2022